Citation Nr: 0521946	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date, prior to November 
1, 1999, for a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
September 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  When the Board 
remanded this case in March 2001 the issues were an increased 
initial rating in excess of 30 percent for PTSD and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  In December 2002, the RO 
rated the veteran's PTSD 70 percent on a schedular basis and 
granted a TDIU from November 1, 1999.  Thereafter, the appeal 
was returned to the Board and in April 2003 the Board issued 
a decision granting a 100 percent schedular evaluation for 
PTSD.  In April 2003 the RO implemented the Board decision, 
assigning the total schedular evaluation from November 1, 
1999.  

The veteran continued the appeal seeking an earlier effective 
date for the 100 percent schedular evaluation of his PTSD.  
He testified at a Board hearing in Washington, D.C. in 
January 2005.  A transcript (T) of the hearing has been 
associated with the claims file.  


FINDING OF FACT

From July 22, 1998, the manifestations of PTSD rendered the 
veteran unable to obtain or maintain employment.


CONCLUSIONS OF LAW

The criteria for a 100 percent evaluation for PTSD from July 
22, 1998, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.400 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claim for an earlier effective date for 
a 100 percent evaluation for his PTSD, and therefore the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Factual Background

On July 22, 1998, the RO received an application to reopen a 
claim for service connection for PTSD from the veteran.  In 
April 1999, the veteran was afforded a VA Mental Disorders 
examination in which the examiner rendered the diagnosis of 
PTSD.  The examiner, without benefit of the claims file, 
reported the veteran had no history of outpatient treatment 
or hospitalization but that he had pressured and rambling 
speech (described as tangential and circuitous), impaired 
impulse control, and sleep impairment.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 60-65, 
indicating moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  

In June 1999, the RO granted service connection for PTSD and 
assigned an initial 30 percent evaluation from July 22, 1998, 
the date of receipt of the veteran's application to reopen a 
claim for service connection for PTSD.  The RO notified the 
veteran of this decision in June 1999 with a copy of the 
rating decision.  

On November 1, 1999, the RO received correspondence from the 
veteran's representative stating that the veteran was seeking 
TDIU and an increased rating for each of his service-
connected disabilities, which included PTSD, as each had 
become more severe.  On a VA examination in November 1999, 
the examiner rendered a diagnosis of PTSD and assigned a GAF 
designation of 45, noting the veteran's depressed mood, 
constricted affect, past suicidal thought and reference to 
paranoia.  A GAF designation of 45 represents a midway point 
between serious symptoms (e.g., suicidal ideation, severe 
delusional rituals, no friends, unable to keep a job) and 
some impairment in reality testing or communication (speech 
at times illogical, obscure, or irrelevant, unable to work).  
The examiner felt that the severity of the veteran's mental 
condition made him unemployable.  Also in November 1999, the 
veteran was afforded a general medical examination in which 
the examiner felt the veteran's physical disorders did not 
make him unemployable.

VA clinical records dated from early 1997 showed treatment 
for substance abuse, and depression was noted in July 1998.  

In a December 1999 rating decision, the RO denied the 
veteran's claim for an increased rating.  The veteran 
appealed that decision to the Board, and during the course of 
the appeal period, the RO granted an increased rating to 70 
percent, effective November 1, 1999, the date of the claim 
for an increased rating.  

Of record are reports of VA hospitalization for PTSD from 
March 10, 2000, to April 14, 2000, and from May 8, 2000, to 
June 9, 2000.  The summary of the hospitalization that began 
in March 2000 noted previous substance abuse treatment and a 
recent evaluation for PTSD.  The examiner noted the veteran 
had depressive symptoms associated with substance abuse, 
PTSD, and grieving.  The principal diagnoses were PTSD and 
substance abuse and the GAF score was reported as 35/51.  On 
readmission in May 2000, the diagnostic formulation was 
essentially the same with the GAF reported as 28/28.  

In an April 2003 decision, the Board granted a 100 percent 
schedular rating for PTSD, noting that competent medical 
evidence showed total occupational impairment due to the 
service-connected PTSD.  The Board noted that GAF scores 
ranging from 21 to 30 were recorded on numerous occasions 
including on treatment and hospital reports dated in May 
2000, June and July 2001, and August 2002.  The Board also 
noted that higher scores of 41 and 45 were noted in April 
2002 and November 1999, respectively, but that such scores 
still represented serious symptoms or serious impairment in 
social and occupational functioning.

In implementing the Board's decision, the RO assigned 
November 1, 1999, as the effective date for the 100 percent 
rating.  This effective date is the subject of this appeal, 
and the veteran testified at the Board hearing January 2005 
regarding the manifestations of his PTSD during the period 
from July 1998. 

Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) and provide that the effective date shall be 
the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

When new and material evidence is submitted within the appeal 
period or prior to an appellate decision with regard to a 
claim for an increased rating, the effective date will be as 
though the former decision had not been rendered, i.e., it 
will be the date on which the facts establish that the 
increase in disability occurred or the date of the original 
claim for increase, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(i); VAOPGCPREC 12-98 at paras. 12-13 (Sept. 23, 
1998); see also 38 C.F.R. § 3.156(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

In this case, the RO granted service connection for PTSD in a 
June 1999 rating decision and a 30 percent disability rating 
was assigned, effective from July 22, 1998, the date of 
receipt of the application to reopen a claim of service 
connection for PTSD.  Subsequently, in November 1999, the 
veteran submitted a claim for an increased rating for his 
service-connected PTSD within the appeal period of the June 
1999 rating decision, and he was afforded a VA examination 
also in November 1999 within the appeal period.  In April 
2003, the RO implemented the April 2003 Board decision that 
granted a 100 percent schedular evaluation for PTSD when it 
assigned an effective date of November 1, 1999, for the total 
schedular evaluation.

Thus, in this case, the veteran submitted a claim for an 
increased rating within the appeal period of the rating 
decision which assigned the initial rating for PTSD, and 
evidence relevant to the claim for increase-specifically, 
the November 1999 VA examination-was obtained within the 
appeal period.  Therefore, the Board concludes that the 
November 1999 VA examination may be construed as new and 
material evidence received within the appeal period of the 
June 1999 rating decision assigning the initial rating.  VA 
regulations provide that in such cases the effective date 
will be as though the former decision had not been rendered, 
and VA General Counsel has held that the effective date will 
be the date on which the facts establish that the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  38 C.F.R. § 3.400(q)(1)(i); 
VAOPGCPREC 12-98 at paras. 12-13.

Although the General Counsel opinion appears to have 
contemplated only the situation in which new and material 
evidence is submitted within the appeal period of a rating 
decision which adjudicated a claim for an increased rating, 
rather than the situation here, where new and material 
evidence was obtained with the appeal period of a rating 
decision which granted service connection and assigned the 
initial rating, the Board will construe the General Counsel's 
opinion favorably for the veteran and apply the opinion and 
section 38 C.F.R. § 3.400(q)(1)(i) to the similar situation 
in this case.  Although the April 2003 Board properly 
considered the evidence as a whole in granting the 100 
percent rating for PTSD, the Board noted that GAF score noted 
on the November 1999 VA examination report represented 
serious symptoms.  In addition, the November 1999 examiner 
noted that the severity of the veteran's mental condition 
made him unemployable.  

In assigning an effective date for an increased rating under 
section 3.400(o)(2), all the evidence of record must be 
considered in determining when the increase in disability was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  
In comparing the findings on the April 1999 VA examination 
and the November 1999 VA examination, it appears that the 
disability increased in severity sometime between those two 
examinations.  The most obvious example of this is reflected 
in the GAF scores which shifted from 60-65 to 45.  However, 
if the November 1999 VA examination is considered new and 
material evidence submitted within the appeal period of the 
June 1999 rating decision, the Board may consider this 
evidence as if the June 1999 rating decision, which assigned 
a 30 percent rating, had not been rendered and the effective 
date will be the date on which the facts establish that the 
increase in disability occurred or the date of the original 
claim for increase, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(i); VAOPGCPREC 12-98 at paras. 12-13.

Although the severity of disability, as shown by the November 
1999 examination report, appears worse than that shown by the 
April 1999 examination report, there was some evidence of 
serious symptoms in April 1999.  For example, although there 
was some indication of social activity as evidenced by the 
veteran's living situation, he was shown to lead a rather 
secluded life style for the most part.  In addition, the 
examiner noted pressured and rambling speech, impaired 
impulse control and sleep impairment.  At that time, there 
had been no periods of hospitalization for PTSD, and the 
veteran was not in a treatment program for PTSD. 

Moreover, the Board notes that, "when a veteran files a 
claim for increased rating which is denied by VA, provides 
new evidence within the one-year appeal period, and has a VA 
examination which establishes an increase in disability 
subsequent to denial of the claim, the effective date for the 
increased rating is the date of the original claim."  
VAOPGCPREC 12-98 at para. 6.  In this case, the new and 
material evidence obtained within the appeal period is the 
November 1999 VA examination which established an increase in 
disability.  Accordingly, the Board concludes that, although 
the April 1999 VA examination did not show a level of 
disability quite as severe as the November 1999 VA 
examination, an effective date 
of July 22, 1998,--the date of the original claim-may be 
assigned for the 100 percent rating in this case.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i); VAOPGCPREC 12-98.




ORDER

An effective date of July 22, 1998, for a 100 percent 
schedular evaluation for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


